AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched

or identify the person by name and address)
765 SOUTH MAIN STREET, FRANKLIN, OHIO 45005
[INCLUDING ALL OUTBUILDINGS AND CURTILAGE]

Case No.

 

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Ohio
(identify the person or describe the property to be searched and give its location):

[SEE ATTACHMENT A-1]

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

 

[SEE ATTACHMENT B]
OU ARE COMMANDED to execute this warrant on or before 2] AX | } q (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or ZI because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to HONORABLE KAREN L. LITKOVITZ
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

1 for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: Zz g / [2 PLOS QM. Siri. ae hol
/ “ i ~ Judgé’s signature
City and state: CINCINNATI, OHIO HONORABLE KAREN L. LITKOVITZ

 

 

Printed name and title
 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

LI4MS 084 | 2liidor7 iB KA Shaasea AL#G

 

 

 

Inventory made in the presence of :
Andra Alizcg

 

Inventory of the property taken and name of any person(s) setzed:

SC@ ATMMEO Ztt 06 7b LOE

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: -Wp- Lf LE A. flee’

Executing officer's signature

 

badly ft. fleeho- ZL oe
Printed name and title

 

 
ATTACHMENT A-1

DESCRIPTION OF LOCATION TO BE SEARCHED

A. 765 South Main Street, Franklin, Ohio 45005, is a two-story grey and white residence
with a dark-colored roof. The numbers “765” are on a post on the front porch.

 

 
ATTACHMENT “B”
PROPERTY TO BE SEIZED

. Explosives: High explosives, such as TNT, dynamite, C-4 and commercial explosives

(KineStik, ANFO, etc.) as well as low explosives such as black powder, Pyrodex,
smokeless powder and flash powder. Homemade (improvised) explosives and their
precursor chemicals to include fuels and oxidizers such as ammonium nitrate, fuel oil, nitro
methane, phosphorous, peroxides, acids, sulfur, charcoal, perchlorate mixtures, potassium
nitrate, acetone and powdered metals such as aluminum and magnesium. Initiators to
include commercial blasting cap, electric match, squib, time fuse, cannon or hobby fuse or

improvised initiators.

Container and Shrapnel: Any container used to contain the explosives and or Improvised

Explosive Device, such as pipe, end caps, pipe nipples, pressure cookers, or similar
materials. Fragmentation or shrapnel to include nails, screws, nuts, bolts, BBs, lead shot

or similar material

. Fuzing systems and their components: These components include power supplies such as

batteries and switches such as clothespin switches, lever/pressure switches, improvised
loop switches and other electric or electronic switches. Additional components to include
light emitting diodes (LEDs), relays, timers, wire, solder, radio controlled transmitters and

receivers.

. Manufacturing Tools and Supplies: Tools and supplies used to build/manufacture IEDs to

include drills, drill bits, pipe wrenches and other plumbers’ tools, vise grips and other
pliers, hack saws, grinders, metal files, wire cutters and strippers, welders, soldering irons,
glue guns, tar, epoxy, contact cement, tape (electrical, duct, masking, sealing and strapping

tape) and other fasteners.

. Instructional Information: Documents and instructions relating to the construction of

Improvised Explosive Devices (IEDs) and directions on how to manufacture or mix
explosive mixtures and compounds. These documents and instructions are not limited to
books, military manuals, diagrams, magazines, journals, internet printouts, articles,
videotapes, CDs, DVDs and documents retained on computer hard drives, discs or other

computer media.

. Purchase Documentation: Documentation of the purchase of the various components of
the explosives, bomb or IED. These documents include, but are not limited to, cash register
receipts, credit card receipts, credit card statements, invoices, bills and packing slips.

. Evidence of Prior Testing: Evidence of the testing of IEDs and prior bombings and damage
done with bombs and explosives. This evidence includes, but is not limited to,
photographs, videotapes, digital recordings, residue from explosions and fragments from

prior detonated devices.
H. All live ammunition believed to contain energetic powder.

I. Electronic devices that can access the internet and, including but not limited to desktop
computers, laptops, iPads, tablets, cellular telephones, digital video recording devices and
storage media, and any attached storage devices such as thumb drive, external hard drives,
CD’s, DVD’s and SD cards (to include the electronic content of these items).

J. The authorization includes the search of electronic data to include deleted data, remnant
data and slack space. The authorization also includes the search of the computer hardware

and computer software.
 

FD-886 (Rev. 4-13-15)

EVIDENCE COLLECTED ITEM LOG

Print Legibly. More than one line may be used for each item, if necessary.

Page 1of4

 

Date: 2/11/2019 Case ID: 266T-CI-2974604

Location: 7655. Main St., Franklin, OH 45005

Preparer/Assistants:
Ingrid Schmidt, Natalie Saracco

Albert Upchurch __
Anthony Lagana___

Charles Balaj_
Matthew Guinn ___

 

 

Personnel (full names and initials):

Alexander Long___
Barb Johnson __

Craig Stiver
Michael Herwig

Andrea Kinzig __
Benjamin
Wolodkiewicz
Ingrid Schmidt
Natalie Saracco

Andy Savery __
Bradley Meeker ___

Jason Hall
Nathan Speelman__

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tad Morris Thomas Gould Tim Saunders —__
———= = =
Item # Description Location Specific Collected by/ Packaging Comments
(e.g., One black Samsung flip phone; Serial #) (e.g., Room) Location Observed by Method (if needed)
(e.g., Specific area w/in room) (First Name and Last Name))
1 7 rounds of ammunition unloaded from pistol .380 c in purse, on chair Charles Balaj Plastic
caliber
Andrea Kinzig
2 Box containing six rounds of DRT .380 auto G on shelving unit Andrea Kinzig Plastic
ammunition
Craig Stiver
3 Samsung Galaxy Note 9 cellular telephone, model SM- | D on nightstand next to bed Andrea Kinzig Anti-static
N9600, IMEI 358496092025061, and case and charger
Charles Balaj
4 59 12 gauge shotgun shells D northeast corner of room by Matthew Guinn Paper
nightstand
Albert Upchurch
5 6 shotgun shells D NE corner Matthew Guinn Paper
Albert Upchurch
6 .22 Ammo-count 10 D south nightstand Matthew Guinn Paper
Albert Upchurch
iE Perfect Hobby Fuse D SE corner Matthew Guinn Paper
Albert Upchurch
8 (72) 9 mm, (6) 223, (1) 6.5 ammunition D south on dresser Matthew Guinn Paper
Albert Upchurch
9 Dell laptop & AC/DC adapter, GL7ZDS1 M sofa Anthony Lagana Anti-static
Ingrid Schmidt
10 inert grenade L on desk shelf Ingrid Schmidt Plastic
Tim Saunders

 

 

 

 

 

 

 

 
FD-886 (Rev. 4-13-15)

EVIDENCE COLLECTED ITEM LOG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

propellant (Item 23)

 

 

 

 

Andrea Kinzig

 

Page 2 of 4
Print Legibly. More than one line may be used for each item, if necessary.
11 32 GB thumb drive D NE dresser Matthew Guinn Anti-static
Albert Upchurch
12 Dual-drum magazine containing rounds of .223 M center couch Craig Stiver Paper
ammunition in green pouch
Nathan Speelman
13 00196-147-776-246 laptop M sofa Anthony Lagana Anti-static
Ingrid Schmidt
14 380 ammo-5 rounds M Black ammo bag Anthony Lagana Plastic
Andy Savery
15 Samsung IMIE # 990004413871512 D South-nightstand Albert Upchurch Anti-static
Matthew Guinn
16 Sprint LG cel phone-purple S/N: 103KPED1316412 D S-nightstand Matthew Guinn Anti-static
Albert Upchurch
17 Samsung phone MAC 5001BB8B0B74 D south dresser Matthew Guinn Anti-static
Albert Upchurch
18 6 thumb drives M desk Anthony Lagana Anti-static
Andy Savery
19 Box of 50 Winchester 9 mm Luger and (1) 223 round M desk Anthony Lagana Plastic
Ingrid Schmidt
20 Fireworks, sparklers, and smoke balls M on floor in center of room Anthony Lagana Cardboard
Box
Ingrid Schmidt
21 Box containing fusing cords, tape, and aluminum M on floor in center of room Anthony Lagana Cardboard
Box
Ingrid Schmidt
22 Box containing fusing cords, electric matches, electric | M on floor in center of room Anthony Lagana Cardboard
clips, wire cutters, 9v battery terminals, handheld ; - Box
remote switch kit, UPS label, model rocket engine and Ingrid Schmidt
engine igniters, wireless receiver and transmitter, 2
12v batteries, toggle switch, instructions on wireless
receiver/transmitter, small screwdriver, 3.5mm plugs
23 Bottle of Pyradex muzzleloading propellant M on floor in center of room Anthony Lagana Paper
Ingrid Schmidt
24 Sample from bottle of Pyrodex muzzleloading M on floor in center of room Bradley Meeker Paper

 

 

 
 

FD-886 (Rev. 4-13-15)

EVIDENCE COLLECTED ITEM LOG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 4
Print Legibly. More than one line may be used for each item, if necessary.

25 SD card M desk Anthony Lagana Anti-static
Michael Herwig

26 6v battery, (2) 3.7v lithium batteries, circuit board and | M on table Anthony Lagana Plastic

instructions, (1) 223 round

Andy Savery

27 3mm ammo-64 rounds M black ammo bag Anthony Lagana Plastic
Andy Savery

28 (29) 223 rounds M on sofa Anthony Lagana Plastic
Ingrid Schmidt

29 Metal shavings, 4 small bags M on sofa Anthony Lagana Plastic
Ingrid Schmidt

30 HP laptop and power source, 00196-261-364-617 M sofa Anthony Lagana Anti-static
Tad Morris

31 Hard drive and power cord, TDC084421654 M on desk Anthony Lagana Anti-static
Michael Herwig

32 E-matches M on shelf Anthony Lagana Plastic
Bradley Meeker

33 Project box M on sofa Anthony Lagana Plastic
Tad Morris

34 Solvont trap suppressor M shelf, right hand side of room Anthony Lagana Paper
Bradley Meeker

35 5 magazines containing rounds of ammunition M closet Anthony Lagana Plastic
Bradley Meeker

36 Magazine containing rounds of ammunition M closet Craig Stiver Paper
Jason Hall

37 HP CPU serial number MXX1320HC5 M desk Anthony Lagana Anti-static
Bradley Meeker

38 HP CPU serial number 2UA3250KD5 M desk Anthony Lagana Anti-static
Bradley Meeker

39 five boxes labeled .22 rounds with ammunition M shelf Anthony Lagana Paper
Bradley Meeker

 

 

 

 

 

 

 

 
 

FD-886 (Rev. 4-13-15)

EVIDENCE COLLECTED ITEM LOG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4
Print Legibly. More than one line may be used for each item, if necessary.

40 one container of ammo M closet Anthony Lagana Other
Bradley Meeker

41 one container of ammo M closet Anthony Lagana Other
Bradley Meeker

42 one container of ammo M closet Anthony Lagana Other
Bradiey Meeker

43 one container of ammo M closet Anthony Lagana Other
Bradley Meeker

44 one container of seven magazine with ammo M closet Anthony Lagana Other
Bradley Meeker

45 one container of 24 magazine with ammo M closet Anthony Lagana Other
Bradley Meeker

46 two slings of shotgun ammo (28 rounds) M closet Anthony Lagana Paper
Bradley Meeker

47 four magazines with ammo M closet Bradley Meeker Paper
Anthony Lagana

48 ten magazine with ammo in black bag M closet Anthony Lagana Paper
Bradley Meeker

49 Bottle of unknown powder D dresser Jason Hall Plastic
Craig Stiver

50 Sample from bottle of unknown powder D dresser Jason Hall Plastic
Craig Stiver

51 PVC pipe M desk Anthony Lagana Plastic
Tim Saunders

52 ammunition 9 mm (16 count) Truck license | center console Matthew Guinn Plastic

plate
GHTS5149 Thomas Gould

53 handgun magazine with ammo and one loose round F kitchen counter Michael Herwig Plastic

Andy Savery

 

 

 

 

 

 

 

 
